Citation Nr: 0316005	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-35 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service connected disability of the 
left knee and left ankle.

2.  Entitlement to service connection for a left hip 
disability secondary to service connected disability of the 
left knee and left ankle.

3.  Entitlement to an increased disability rating for left 
knee instability status post total knee replacement prior to 
November 26, 1997.

4.  Entitlement to an increased disability rating for the 
residuals of a left ankle sprain prior to November 26, 1997.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and H.H.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
October 1948 and from November 1949 to January 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In 
October 1999, the Board rendered a decision on the veteran's 
claims.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a May 
2000 Order based on an Appellee's motion for remand, the 
Board's decision was vacated and the case was remanded to the 
Board.  In January 2001, the Board remanded the case to the 
RO for additional evidentiary development and adjudication.  
The case is again before the Board for consideration.

The veteran and H.H. presented testimony before the 
undersigned at a videoconference hearing in June 1999.  A 
transcript of the hearing testimony has been associated with 
the claims file. 

This decision will address the service connection issues.  
The remand that follows will address the increased rating 
issues.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's low back disorder, including sarcoiliitis, 
has not been caused or aggravated by the service connected 
left ankle and left knee disabilities.

3.  The veteran does not have a left hip disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred secondary to 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326 (2002).  

2.  A left hip disability was not incurred secondary to 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has a low back disability and a 
left hip disability due to his service connected left ankle 
and left knee disabilities.  At the veteran's hearing before 
the undersigned in June 1999, the representative stated that 
the veteran was just claiming secondary service connection.  
Accordingly, the Board's decision will be limited to the 
secondary service connection issue.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be established for a disability that is the proximate 
result of a service-connected disability.  38 C.F.R. § 
3.310(a) (2002).  

Low back

A 1981 decision by the Board denied service connection for 
degenerative intervertebral disease of the lumbosacral spine.  
The Board's October 1999 decision found that new and material 
evidence had been received and reopened the veteran's claim 
for service connection for a low back disorder.  The Board 
then denied the service connection claim.  This denial was 
vacated by the Court's May 2000 Order.  

The veteran testified before the undersigned in June 1999 
that he believed that he had a low back disability due to the 
service connected disabilities of the left ankle and left 
knee.  He also presented testimony at a hearing at the RO in 
January 1994 that he believed his back complaints were 
related to the service connected left ankle and left knee.  
The record shows that he has received diagnoses or 
assessments for his low back complaints including 
degenerative intervertebral disease of the lumbosacral 
vertebra L3-5, degenerative lumbar disc disease, low back 
syndrome, mechanical low back pain, sacroiliac pain, 
sacroiliitis, sacroiliac arthritis, and degenerative changes. 

A May 1995 private medical evaluation report notes the 
veteran had a waddling type gait and had an obvious leg 
length discrepancy with the right leg being shorter than the 
right.  The impression was that the veteran had chronic low 
back pain with left radicular complaints probably secondary 
to underlying lumbar disc disease.  The examiner indicated 
the lumbar problems appeared to be primarily mechanical.

A June 1997 private medical statement indicates the veteran 
had nerve root inflammation of the lumbar spine and arthritic 
changes of the sacroiliac joint.  The physician opined that 
the veteran's lumbar spine problems were a direct result of 
gait abnormality secondary to his left ankle and knee 
problems.  The physician further noted that the veteran's 
back problems predated a 1984 automobile accident and that 
the accident was not the cause of the back and sacroiliac 
problems.  

The veteran received a VA examination in May 1998.  The 
examiner noted that the claims file was reviewed and the June 
1997 private medical statement was noted.  Low back pain was 
diagnosed.  The examiner opined that there was no connection 
between the low back and the left ankle.  The examiner noted 
that the veteran had an irritated back with left sided 
sciatic irritation but normal neurological findings.  The 
examiner commented there was a 28 year gap between the ankle 
injury and the onset of significant back pain, and with this 
gap and the veteran's strenuous occupation, there was no 
reason to believe the low back was connected to the left 
ankle despite the private medical opinion.  

The veteran received a VA examination in February 2001.  The 
examiner diagnosed sacroiliitis affecting the left hip.  The 
examiner commented that it was not possible to determine if 
the veteran's left hip condition was in fact related to the 
service connected injuries or to a subsequent automobile 
accident.  However, the examiner noted that a private 
physician had indicated that it was at least as likely that 
the hip condition was related to the service injuries.  

A June 2002 VA medical opinion based on a review of the 
claims file was obtained.  The reviewer opined that the mild 
degenerative changes of the lumbar spine were not caused by 
lower extremity disease.  The reviewer commented that there 
was no scientific evidence that ankylosis of the ankle or 
knee, or some other motion derangement related to trauma in 
the lower extremity can be directly correlated with an 
increased incidence of spinal disease.  The reviewer further 
commented that the opinions in the May 1998 VA examination 
and the June 1997 private medical opinion establish the 
veteran had mild degenerative changes of the lumbar spine.  
The reviewer indicated that chronic low back pain was a very 
common disorder for humans, and there was no evidence that 
ankle or knee arthritis can affect the degenerative changes 
of the spine.  

The veteran received a VA examination in January 2003.  The 
diagnoses included bilateral sacroiliitis and no evidence of 
degenerative changes of the sacroiliac joints.  X-rays did 
show mild degenerative changes of the lower facet joints of 
the lumbar spine.  The examiner noted that it was very hard 
to draw a correlation between ankle and knee instability, and 
sacroiliac arthritis.  The examiner indicated that the 
veteran did not have a hip disability but rather had 
sacroiliitis.  

The June 1997 private medical statement indicates that the 
veteran's lumbar spine problems were related to gait 
abnormality secondary to the service connected left ankle and 
knee problems.  Additionally, the February 2001 VA 
examination indicated that it was not possible to determine 
whether the sacroiliitis that affected the left hip was 
related to service connected injuries or a subsequent 
accident but a private physician had found the hip condition 
[sacroiliitis] related.  This is the only medical evidence 
which shows that the veteran's back condition was causally 
related the service connected left ankle and left knee 
disabilities.  However, in May 1995, the same physician who 
provided the June 1997 statement indicated that the veteran's 
back pain complaints were mechanical in nature and probably 
related to lumbar disc disease.  There was no mention of the 
veteran's lumbar spine complaints being caused by the service 
connected left ankle and left knee.  Additionally, a May 1998 
VA examination shows that despite the June 1997 private 
medical opinion, there was no reason to believe the low back 
was connected to the left ankle.  Furthermore, a June 2002 VA 
medical opinion indicated that there was no evidence that 
ankylosis of the ankle or knee, or some other motion 
derangement due to trauma in the lower extremity can be 
directed correlated with an increased incident of spinal 
disease.  Finally, a January 2003 VA examination report notes 
that it was very hard to draw a correlation between ankle and 
knee instability, and sacroiliac arthritis.

The Board finds the opinions expressed in the May 1998 VA 
examination report and the June 2002 VA review of the claims 
file persuasive.  The claims file and the June 1997 private 
medical statement were reviewed.  Additionally, the examiner 
at the May 1998 VA examination gave the basis for the opinion 
which included the length of time between the original 
inservice injury and the onset of the back complaints, and 
the veteran's occupational history.  Furthermore, the June 
2002 VA review indicated that scientific evidence did not 
report a correlation between motion derangement in the lower 
extremity and spinal disease.  The author of the June 1997 
private medical statement did not have the medical evidence 
in the claims file available for review.  While the physician 
indicated that the lumbar spine problems were related to a 
gait abnormality and that they predated the veteran's 1984 
automobile accident, the physician did not address the 
veteran's employment activities.  Finally, at a prior 
evaluation of the veteran's lumbar spine complaints, the same 
physician who prepared the June 1997 statement indicated that 
the veteran's low back complaints appeared to be mechanical.  
No mention was made of their being caused by the service 
connected left ankle or left knee.  For these reasons, the 
Board finds the opinions expressed in the May 1998 VA 
examination report and the June 2002 VA review of the claims 
file persuasive.

Only the June 1997 private medical statement indicated that 
the veteran's low back complaints were related to the service 
connected left ankle and left knee disabilities.  
Additionally, the February 2001 VA examination report also 
noted that same physician's statement which found the hip 
condition [sacroiliitis] was related to the left ankle and 
left knee disabilities.  However, the May 1998 VA examination 
report and the June 2002 VA medical opinion indicate there 
was no such relationship, the February 2001 VA examination 
indicated it was not possible to determine the etiology, and 
the January 2003 VA examination report indicated it was hard 
to draw such a correlation.  Accordingly, the veteran's 
service connected left ankle and left knee disabilities have 
not caused or aggravated a low back disability.  

The preponderance of the evidence is against finding that the 
veteran's service connected left ankle and left knee 
disabilities have caused or aggravated a low back disability.  
Therefore, service connection for a low back disability 
secondary to service connected disability of the left knee 
and left ankle cannot be established.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.310(a) (2002).  

Left hip

A July 1993 VA X-ray report shows there was no fracture, 
subluxation, or bony structure abnormality.  September and 
October 1995 VA clinical records show the veteran was noted 
with left sacroiliac joint pain.  Left hip X-ray in September 
1995 was normal.  

A November 1993 private clinical record notes the physician 
believed the veteran had a bursitis of the left hip that was 
a left sciatica.  X-ray showed normal hip joints.  A May 1995 
private medical evaluation shows the veteran had left 
radicular complaints probably secondary to lumbar disc 
disease.  A June 1997 private medical statement notes the 
veteran had arthritic changes of the sacroiliac joint.  

The veteran received a VA examination in May 1998.  He was 
noted with an irritated back with left sided sciatic 
irritation.  

The veteran received another VA examination in February 2001.  
The hip joint was abnormal especially on the left side.  The 
hip was tender to touch with normal range of motion but pain 
throughout the motion.  X-ray of the left hip was normal.  
The diagnosis was sacroiliitis of the left hip.  The examiner 
commented that the veteran had sacroiliitis affecting the 
left hip.  

A June 2002 VA review of the medical records in the claims 
file was obtained.  The reviewer noted that the veteran had 
sacroiliac pain which does provide a certain disability in 
movement of the left hip.  The reviewer commented that the 
sacroiliac joint was a separate unit from the hip joint.  

The veteran received a VA examination in January 2003.  The 
examiner commented that the veteran did not have a hip 
disability but rather had sacroiliitis that was not part of 
the hip.  X-rays did not show significant degenerative 
changes in the hip joints.  There was no evidence of 
bilateral hip pathology.  

At the veteran's hearing at the RO in January 1994, he 
contended that he had a left hip disorder secondary to his 
service connected ankle and knee.  At his June 1999 hearing 
before the undersigned, he testified that he believed that 
his ankle and knee disability had caused the hip problems.  
Only a November 1993 private medical record which notes 
bursitis of the left hip and the February 2001 VA examination 
report which notes the left hip was abnormal show that the 
veteran may have a hip disability.  However, the private 
medical record notes the bursitis was a left sciatica and the 
diagnosis at the VA examination was sacroiliitis affecting 
the left hip.  Other private and VA medical records show that 
the veteran did not have any disorder of the left hip and X-
rays of the left hip have been negative.  The June 2002 VA 
review of the claims file and the January 2003 VA examination 
both specifically report that the veteran did not have a left 
hip disorder.  Rather, the veteran was diagnosed with 
sacroiliitis which both the June 2002 VA review and the 
January 2003 VA examination specifically show is not a part 
of the hip.  As noted above, the sacroiliitis is part of the 
veteran's low back complaint for which service connection 
cannot be established.  

The evidence shows that the veteran's left hip complaints are 
actually sacroiliitis for which service connection is denied 
above.  While the veteran has complaints regarding the left 
hip, no disorder of the left hip has been diagnosed.  Service 
connection, including secondary service connection, may only 
be granted for disability resulting from disease or injury.  
As such, a disability must be present.  However, the veteran 
does not have a present left hip disability.  In the absence 
of proof of a present disability, there is no valid claim.  
38 C.F.R. § 3.310(a) (2002); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

The veteran does not have a present left hip disability.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for a left hip 
disability secondary to service connected disability of the 
left knee and left ankle.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2002).  

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
April 1994 supplemental statement of the case.  The statement 
of the case and the supplemental statements of the case 
provided the veteran with a summary of the evidence in the 
record used for the determinations.  Accordingly, the veteran 
was advised of the evidence necessary to substantiate his 
claim.  A February 2001 VA letter to the veteran requested 
that he identify VA and military medical records pertinent to 
his claim so the RO could request them.  A September 2001 VA 
letter to the veteran advised him of the VCAA, the evidence 
necessary to substantiate his claims, the kind of evidence he 
was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  The veteran was also advised of 
the VCAA in the March 2003 supplemental statement of the 
case.  The veteran responded in March 2001 identifying VA 
medical records and private physician records.  The VA 
records were requested and obtained, and a statement from the 
physician identified is contained in the claims file.  The 
veteran has received VA examinations.  Neither the veteran 
nor his representative have identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 


ORDER

Entitlement to service connection for a low back disability 
secondary to service connected disability of the left knee 
and left ankle is denied

Entitlement to service connection for a left hip disability 
secondary to service connected disability of the left knee 
and left ankle is denied. 


REMAND

As part of the veteran's claim and appeal, he sought 
increased disability ratings for left knee instability status 
post total knee replacement and the residuals of a left ankle 
sprain.  In the February 2003 rating decision, the veteran's 
left knee disability was granted a 60 percent disability 
rating.  This is the maximum disability rating available for 
the left knee after total replacement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2002).  Additionally, the rating 
decision granted the veteran a 40 percent rating for his left 
ankle.  This is the maximum rating available for the ankle.  
38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 (2002).  The 
rating decision indicated it was a favorable resolution the 
veteran's claims for increased ratings for the left ankle and 
left knee.  However, both of these increased ratings were 
only effective from November 29, 1997.  This appeal arises 
from a July 1992 rating decision, however, and the current 
ratings do not extend back to the claim leading to the 
current appeal.  The RO did not include the increased rating 
issues in the March 2003 supplemental statement of the case.  
The veteran is presumed to be seeking the maximum disability 
rating available.  A.B. v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating but less than the maximum 
available benefit does not abrogate the pending appeal).  
Since the veteran was not granted the maximum benefits 
available for the left ankle and left knee from the date of 
the claim to November 1997, these increased rating issues are 
still pending.  

Following the last supplemental statement of the case in 
February 1999, the RO developed additional medical evidence.  
Much of this evidence is duplicative of evidence that was 
previously of record and addressed in the February 1999 
supplemental statement of the case.  However, there are 
pertinent VA medical records that have not been addressed in 
a supplemental statement of the case.  Therefore, this case 
must be returned to the RO to address the additional VA 
medical records and provide the veteran with a supplemental 
statement of the case addressing the additional VA medical 
records as they relate to the period before November 1997.  
38 C.F.R. § 19.31 (2002).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should consider the evidence 
received following the February 1999 
statement of the case and determine 
whether increased disability ratings for 
the service connection left ankle and 
left knee can be granted before November 
1997.  The RO should conduct any 
additional evidentiary development deemed 
necessary.

2.  If a decision remains adverse to the 
claimant, he and the representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable time period within which 
to respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action unless so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



